Exhibit 10.1

INTERNATIONAL STEM CELL CORPORATION

PROMISSORY NOTE

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein, on
this 6th day of March, 2018 (the “Issuance Date”), International Stem Cell
Corporation, a Delaware corporation, with offices located at 5950 Priestly
Drive, Carlsbad, CA 92008 (the “Borrower”), hereby unconditionally promises to
pay to the order of Andrey Semechkin or his assigns (the “Noteholder”), the
principal amount of up to five hundred thousand dollars ($500,000) (the “Loan”),
together with all accrued interest thereon, as provided in this Promissory Note
(the “Note”).

 

1.1Final Payment Date; Optional Prepayments.

 

1.1Funds. Noteholder shall provide to Borrower up to the principal amount of the
Loan, in its entirety or in portions. The amount of each funds deposit shall
depend on the working capital needs of the Borrower and the Parties agree to
coordinate on the date when Noteholder shall make such funds available.  

 

1.2Final Payment Date. The aggregate unpaid principal amount of the Loan and all
accrued and unpaid interest shall be due and payable on November 1, 2018 (the
“Maturity Date”).

 

1.3Optional Prepayment. The Borrower may prepay the Loan, in whole or in part,
at any time or from time to time, without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

2.Interest.

 

2.1Interest Rate. The outstanding principal amount of the Loan made hereunder
shall bear interest at the annual rate of four percent (4%) from the date the
Loan was made until the Loan is paid in full, whether at maturity, by prepayment
or otherwise.

 

2.2Interest Payment Dates. Interest shall be payable on maturity, or earlier
with respect to any prepayment.

 

2.3Computation of Interest. All computations of interest shall be made on the
basis of a year of 360 days and the actual number of days elapsed. Interest
shall accrue on the Loan on the day on which such Loan is made, and shall not
accrue on the Loan (or any portion thereof) for the day on which it is paid.

 

2.4Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to the Borrower under applicable law,
such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable law, and that portion of any
sum paid attributable to that portion of such interest rate that exceeds

                                                                          Page 1
of 2__ __

 

--------------------------------------------------------------------------------

Exhibit 10.1

the maximum rate of interest permitted by applicable law shall be deemed a
voluntary prepayment of principal.

 

3.Payment Mechanics. All payments of principal and interest shall be made in
lawful money of the United States of America by check or by wire transfer of
immediately available funds to the Noteholder’s account at a bank specified by
the Noteholder in writing to the Borrower from time to time.

 

4.Governing Law. This Note and any claim, controversy, dispute or cause of
action based upon, arising out of or relating to this Note, and the transactions
contemplated hereby, shall be governed by the laws of the State of California.

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the Issuance Date
written above.

 

 

BORROWER



 

International Stem Cell Corporation



 

/s/ Sophia Garnette

Signature

 

Sophia D. Garnette

VP Legal Affairs & Operations

 

NOTEHOLDER

Andrey Semechkin

/s/ Andrey Semechkin

Signature

                                                                          Page 2
of 2__ __

 